Citation Nr: 1813912	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-22 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for headaches and, if so, whether service connection is warranted, to include as secondary to service-connected sinusitis.

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a low back disorder and, if so, whether service connection is warranted, to include as secondary to service-connected bilateral knee disabilities and left ankle disability.

3.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a left hip disorder and, if so, whether service connection is warranted, to include as secondary to service-connected bilateral knee disabilities and left ankle disability.

4.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for hallux valgus and bunions and, if so, whether service connection is warranted.  

5.  Whether the reduction in the rating from 10 percent to noncompensable for service-connected status post right knee surgery with laxity (right knee laxity), effective November 1, 2014, was proper.

6.  Entitlement to a rating in excess of 10 percent for instability of service-connected right knee laxity.

7.  Entitlement to an increased rating for range of motion of service-connected right knee disability.

8.  Entitlement to a compensable rating for service-connected chronic maxillary sinusitis.

9.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected bilateral knee disabilities and left ankle disability.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for hammer toe, right second toe.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1975 to January 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2013, August 2014, and April 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge during a videoconference hearing a transcript of the hearing is of record.

With regard to the Veteran's claims to reopen, regardless of any RO determination, the Board must address the question of whether new and material evidence to reopen the claims has been received because the matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has characterized the appeal as encompassing both matters set forth on the title page.

Following the June 2014 statement of the case, August 2014 supplemental statement of the case, and the June 2016 statement of the case, additional evidence was added to the record, including VA treatment records.  However, as the Board's decision concerning his petitions to reopen his previously denied claims, and the decision as to the propriety of the reduction for right knee laxity, are completely favorable, the Veteran will not be prejudiced by the Board considering this evidence in the first instance.  Finally, insofar as the additional evidence pertains to his claims for service connection and increased ratings, as the Board is remanding those claims, the AOJ will have an opportunity to review the evidence.  38 C.F.R. § 20.1304 (2017).  

The petitions to reopen the previously denied claims, as well as the issue of whether the reduction was proper, are addressed in the decision below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A final July 2002 rating decision declined to reopen the Veteran's claims of entitlement to service connection for headaches and bilateral hallux valgus, and denied his claims for service connection for a low back disorder and a left hip disorder on the merits; he did not appeal that decision.

2.  Additional evidence associated with the claims file since the July 2002 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate his claims for service connection for headaches, bilateral hallux valgus, a low back disorder, and a left hip disorder, and it raises a reasonable possibility of substantiating the claims.

3.  The Veteran was in receipt of a 10 percent rating for service-connected right knee laxity from December 25, 1998, to October 31, 2014, a period of more than five years.

4.  The June 2014 notification letter, the August 2014 rating decision, and the August 2014 Statement of the Case, all failed to consider the provisions of 38 C.F.R. § 3.344 (2017).


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that declined to reopen the Veteran's claims of entitlement to service connection for headaches and bilateral hallux valgus, and denied his claims for service connection for a low back disorder and a left hip disorder on the merits is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 3.104, 20.302, 20.1103 (2017).

2.  As evidence received since the July 2002 rating decision is new and material, the criteria for reopening the claim for service connection for headaches, bilateral hallux valgus, a low back disorder, and a left hip disorder, are met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  Since the reduction of the rating for service-connected right knee laxity from 10 percent to noncompensable was not in accordance with applicable law and regulations, the criteria for restoration of the 10 percent rating are met, effective November 1, 2014.  38 U.S.C. §§ 1155, 5112 (2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.13 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2017).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C. § 5108.  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Headaches

By way of background, the Veteran's original claim for service connection for headaches was denied in an October 1984 rating decision.  The RO noted that, while his service treatment records noted complaints of headaches in July 1977, there were no subsequent complaints of or treatment for headaches as evidence by the Veteran's separation examination and the June 1984 VA examination.  At the time of the October 1984 rating decision, the evidence of record included his service treatment records, and a June 1984 VA examination report.  

Although notified of the decision and his appellate rights, he did not enter a notice of disagreement with that decision.  Therefore, the October 1984 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In December 1996, the Veteran filed a petition to reopen his claim.  A May 1997 rating decision declined to reopen the Veteran's claim, finding that new and material evidence had not been received.  Although notified of the decision and his appellate rights, he did not enter a notice of disagreement with that decision.  Therefore, the May 1997 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In September 1998, the Veteran filed a petition to reopen his claim for service connection for headaches.  An August 1999 rating decision reopened the claim, but denied service connection on the merits.  Although notified of the decision and his appellate rights, he did not enter a notice of disagreement with that decision.  Therefore, the August 1999 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In December 2001, the Veteran filed a petition to reopen his claim for service connection for headaches.  A July 2002 rating decision declined to reopen the Veteran's claim, finding that new and material evidence had not been received.  Although notified of the decision and his appellate rights, he did not enter a notice of disagreement with that decision.  Therefore, the July 2002 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, with regard to the Veteran's claim, such regulation is inapplicable as there is no indication that new and material evidence was received prior to the expiration of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Furthermore, 38 C.F.R. § 3.156(c) is also inapplicable, as the Veteran's service treatment records were of record at the time of the prior rating decisions.

Evidence added to the record since the July 2002 rating decision includes his lay statements concerning his in-service and post-service symptoms, including his September 2016 testimony before the undersigned, VA treatment records, and a July 2013 VA examination.  With regard to the Veteran's lay statements, he has stated on multiple occasions that he experienced headaches during service and in association with his service-connected sinusitis.  Moreover, the July 2013 VA examination report noted that he had headaches associated with his sinusitis.

The Board finds that such evidence is new because it was not before the RO at the time of the July 2002 rating decision.  Furthermore, this evidence is material because, when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for headaches, namely a continuity of symptoms since service and an association with his service-connected sinusitis.  Thus, the Board finds that the evidence submitted is both new and material, and the claim is reopened.

B.  Bilateral Hallux Valgus, Low Back, and Left Hip

By way of background, a May 1997 rating decision denied the Veteran's claims for bilateral hallux valgus, a low back condition, and a left hip condition.  The RO determined that the evidence of record failed to demonstrate a relationship between his military service and his bilateral hallux valgus.  The RO also concluded that the evidence of record failed to show that the Veteran's low back condition and left hip condition were secondary to his service-connected right knee disability.  

With regard to the Veteran's hallux valgus, he submitted new evidence in support of his claim in June 1997 and, in September 1997, the RO again denied the claim.  

Although notified of the May 1997 and September 1997 decisions and his appellate rights, he did not enter a notice of disagreement with that decision.  Therefore, the May 1997 and September 1997 rating decisions are final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In September 1998, the Veteran filed a petition to reopen his claims for service connection for bilateral hallux valgus, a low back condition, and a left hip condition.  An August 1999 rating decision reopened the claims, but denied service connection on the merits.  With regard to bilateral hallux valgus, although notified of the decision and his appellate rights, he did not enter a notice of disagreement with that decision.  With regard to his low back condition and left hip condition, after he was notified of the decision and his appellate rights, he expressed timely disagreement with that decision in September 1999; however, he did not file a timely substantive appeal following the issuance of the January 2000 statement of the case and/or April 2000 supplemental statement of the case.   Therefore, the August 1999 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In December 2001, the Veteran filed a petition to reopen his claim for service connection for bilateral hallux valgus, a low back condition, and a left hip condition.  A July 2002 rating decision declined to reopen the Veteran's claim for service connection for bilateral hallux valgus, finding that new and material evidence had not been received.  The July 2002 rating decision reopened the claims for service connection for a low back disorder and a left hip disorder, but denied the claims on the merits.  Although notified of the decision and his appellate rights, he did not enter a notice of disagreement with that decision.  Therefore, the July 2002 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, with regard to the Veteran's claims, such regulation is inapplicable as there is no indication that new and material evidence was received prior to the expiration of the appeal period.  See Bond, supra; Roebuck, supra; Muehl, supra.  Furthermore, 38 C.F.R. § 3.156(c) is also inapplicable, as the Veteran's service treatment records were of record at the time of the July 2002 rating decision.

Evidence added to the record since the July 2002 rating decision includes his lay statements concerning his in-service and post-service symptoms, including his September 2016 testimony before the undersigned, and VA treatment records.  With regard to the Veteran's lay statements, he has stated on multiple occasions that he experienced problems with his feet as a result of his boots, and that he experienced problems with his lower back and left hip following the in-service injuries to his bilateral knees.  Moreover, he stated that his low back and left hip disorders were further exacerbated as a result of complications with his service-connected bilateral knee disabilities.

The Board finds that such evidence is new because it was not before the RO at the time of the July 2002 rating decision.  Furthermore, this evidence is material because, when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for bilateral hallux valgus, a low back condition, and a left hip condition, namely the onset and continuity of symptoms associated with these claimed disorders.  Thus, the Board finds that the evidence submitted is both new and material, and the claim is reopened.

II.  Rating Reduction

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155.  When an AOJ reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Initially, where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).  

In the instant case, the AOJ complied with § 3.105(e) in a June 2014 letter.

For reductions in ratings to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. 277 (1992).  In regard to disability ratings in effect for a period of 5 years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c).  Where a veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id. 

In considering the propriety of a reduction, VA must focus on the evidence of record available to the AOJ at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

Historically, an October 1984 rating decision granted service connection for a right knee disability, and assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017), effective January 14, 1984, for some limitation of motion and recurrent episodes of pain and swelling.

A May 1997 rating decision increased the Veteran's disability rating to 20 percent under Diagnostic Code 5010-5257, effective September 9, 1996.

In an August 1999 rating decision, the AOJ granted two separate 10 percent ratings for the Veteran's right knee disability under Diagnostic Codes 5010 and 5257 effective September 25, 1998.

In December 2011, the Veteran filed a claim for an increased rating for his service-connected right knee disability.

An August 2013 rating decision denied rating in excess of 10 percent under Diagnostic Codes 5010 and 5257 for the Veteran's service-connected right knee disability.

Subsequently, a June 2014 proposed to reduce the Veteran's rating for his service-connected right knee laxity from 10 percent to noncompensable based on July 2013 and May 2014 VA examination reports.

In an August 2014 rating decision, the AOJ reduced the Veteran's rating for his service-connected right knee laxity from 10 percent to noncompensable, effective November 1, 2014, based on the July 2013 and May 2014 VA examination reports.

Because the Veteran's 10 percent rating had been in effect more than five years at the time of the August 2014 rating decision, 38 C.F.R. § 3.344 (a) and (b) are applicable.  However, June 2014 notification letter, the August 2014 rating decision, and the August 2014 Statement of the Case, all fail to reflect consideration of the provisions of 38 C.F.R. § 3.344.  Specifically, these AOJ decisions all fail to address whether the July 2013 and May 2014 VA examination reports were as full and complete as the examination upon which the original rating was established.  Additionally, these AOJ decisions all fail to discuss whether the evidence demonstrated a material improvement that would be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995).

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio as such omissions are error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 10 percent disability rating for the Veteran's service-connected right knee laxity is restored, effective November 1, 2014.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for headaches is reopened.

New and material evidence having been received, the claim of entitlement to service connection for hallux valgus is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left hip disorder is reopened.

Restoration of the 10 percent rating for service-connected right knee laxity is granted, effective November 1, 2014.





REMAND

Increased Rating Claims

The most recent VA examinations to assess the nature and severity of the Veteran's service-connected right knee disability and chronic maxillary sinusitis occurred in May 2014.  However, evidence of record, including the Veteran's testimony during the September 2016 hearing, indicates that his service-connected disabilities may have worsened since his most recent examination.  See September 2016 Hearing Transcript, pp. 6, 23-31.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  Not only are these last examinations remote, but the record indicates that his disabilities have worsened.

Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating for his service-connected right knee disability and chronic maxillary sinusitis.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Headaches

With regard to the Veteran's headaches, the Board notes that he underwent VA examinations in April 1984 and July 2013.  Although the July 2013 VA examiner noted that he had headaches associated with his sinusitis, the examiner failed to specify whether his headaches where a separately diagnosed disorder.  The examiner also failed to provide any supporting rationale to support his conclusion.

The Court has held that a medical examination report must not contain only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine whether his headaches had there onset in, or are otherwise related to, his military service; or whether they are secondary to his service-connected sinusitis.

Hypertension

With regard to the Veteran's hypertension, he contends that his currently-diagnosed hypertension had its onset during his active duty military service.  During his September 2016 hearing, the Veteran recalled a number of elevated blood pressure readings in service, including readings taken after blackout episodes.  See September 2016 Hearing Transcript, pp. 54-60.

With respect to the definition of hypertension, VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  See Veterans Benefits Administration Training Letter 00-07 (July 17, 2000) (citing to the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997)). A diagnosis of hypertension requires two or more readings on at least three different days.  Id.  See 38 C.F.R. § 4.104 (2016), Diagnostic Code 7101, Note 1.

According to publically available information from the National Institutes of Health and the National Heart, Lung, and Blood Institute, normal blood pressure is a systolic reading of less than 120 or a diastolic reading of less than 80.  Prehypertension is classified as a systolic reading of 120 to 139 or a diastolic of 80 to 89.  Stage one hypertension is a systolic of 140 to 159 or a diastolic of 90 to 99, and stage two hypertension is a systolic of 160 or a diastolic greater than or equal to 100.  "Prevention, Detection, Evaluation, and Treatment of High Blood Pressure," National Institute of Health, National Heart Lung, and Blood Institute (2003).

The Veteran's service treatment records contain a number of prehypertensive and stage one hypertension readings.  For example, in July 1977 his blood pressure was 124/80; in February 1981, it was 130/80; in March 1982, it was 130/90; in September 1983, it was 150/98 and 158/94. 

To date, he has not undergone an examination to address whether his hypertension is related to his military service.  The Board finds that, in light of his lay statements concerning his continuous symptoms since service, his service treatment records which contain a number of blood pressure readings indicating prehypertension and stage one hypertension readings, and current diagnoses of record, VA's duty to afford the Veteran an examination has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) (2017) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

Hallux Valgus and Hammer Toe

The Veteran claims entitlement to service connection for hallux valgus and hammer toe of the right second toe as a result of his military service.  Specifically, he attributes those problems to wearing combat boots throughout the course of his active duty service.  See September 2016 Hearing Transcript, p. 69.  He said he started to notice a problem in 1984 and had continuous problems thereafter.

To date, he has not undergone an examination to address whether his hallux valgus and hammer toe of the right second toe are related to his military service.  The Board finds that, in light of his lay statements concerning his continuous symptoms since service and the current diagnoses of record, VA's duty to afford the Veteran an examination has been triggered.  See McLendon, supra.



Low Back Disorder and Bilateral Hip Disorders

The Veteran claims entitlement to service connection for a low back disorder as secondary to his service-connected knees.  Specifically, he stated, due to the pain in his knees, he injured his back in 2000 or 2001.  See September 2016 Hearing Transcript, pp. 48-49.  With regard to his hips, he claims that his hip problems began during service when he injured his bilateral knees and ankle.  He also attributed his hip disorders to playing football in service.  Alternatively, the Veteran claims entitlement to service connection for a bilateral hip disorder as secondary to his service-connected bilateral knees and his left ankle disability.

In March 2002, the Veteran underwent a VA examination of his low back and left hip. The examiner opined that his low back disorder and left hip pain were the result of his service-connected right knee.  However, the Board notes that no specific diagnosis was rendered with regard to the Veteran's left hip.  Furthermore, with regard to his low back disorder, the examiner noted that the only records available for review at the time of the examination were dated through 1999 to 2001.  Significantly, however, private treatment records from August 1993 and June 1998 note that the Veteran's low back pain stemmed from a motor vehicle accident that occurred in February 1992.  This was not addressed by the examiner.

The Court has held that a medical examination report must not contain only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  As such, the Board finds that the March 2002 VA examination is insufficient to resolve the Veteran's claims.

To date, he has not undergone an examination to address whether his right hip disorder is related to his military service or secondary to his service-connected bilateral knee disabilities or left ankle disability.  The Board finds that, in light of his lay statements concerning his continuous symptoms since service, VA's duty to afford the Veteran an examination has been triggered.  See McLendon, supra.

Therefore, the Veteran should be afforded a new VA examination to determine whether his low back disorder and/or bilateral hip disorders had there onset in, or are otherwise related to, his military service; or whether they are secondary to his service-connected bilateral knee disabilities or left ankle disability.

The AOJ should associate with the record any outstanding VA treatment records that are not currently associated with the claims file.  Records dated through November 3, 2016, are currently of record.  Additionally, the Veteran should be given the opportunity to identify any outstanding pertinent evidence.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any VA treatment records dated from November 3, 2016, to the present.  

2.  Give the Veteran an additional opportunity to submit or identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected right knee disability. The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

As part of the examination, the examiner should conduct range of motion studies on the right knee.  The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of flexion and extension.  In so doing, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, or provide an explanation as to why it is not possible to do so.

If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion and/or extension at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which she experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

The examiner should also address whether the Veteran's right knee disability causes instability or laxity, and whether such is slight, moderate, or severe.

The examiner should also address the functional effects, to include any limitations, that the Veteran's right knee disability has on his activities of daily living, to include employment.

In addressing such inquiries, the examiner should take into consideration all of the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles and objective medical findings.

A complete medical rationale for all opinions expressed must be provided.

5.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected chronic maxillary sinusitis. The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

As part of the examination, the examiner should render all findings necessary for the evaluation of chronic maxillary sinusitis, to include the nature and frequency of incapacitating and non-incapacitating episodes, medications, and symptoms such as headaches, pain, and purulent discharge or crusting, and the presence of polyps, degrees of obstruction of both sides of his nasal passage.

In addressing such inquiries, the examiner should take into consideration all of the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles and objective medical findings.

A complete medical rationale for all opinions expressed must be provided.

6.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine whether any headache disorder is related to his military service or is secondary to his service-connected chronic maxillary sinusitis.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's in-service and post-service health history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Following a review of the record, to include the Veteran's lay statements, the examiner should answer the following questions:

a) Clarify whether the Veteran suffers from a current headache disorder.

b) If so, is it at least as likely as not (50 percent or greater probability) that any diagnosed headache disorder is related to the Veteran's military service, to include his reports of headaches following flights during service?

c) If not, is it at least as likely as not (a 50 percent or higher probability) that any diagnosed headache disorder was caused by his service-connected chronic maxillary sinusitis?

d) If not, is it at least as likely as not (a 50 percent or higher probability) that any diagnosed headache disorder was aggravated (i.e., worsened beyond its natural progression) by his service-connected chronic maxillary sinusitis.

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology.  The examiner's opinion must reflect consideration of the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject his reports, the examiner must provide a reason for doing so, and his lay statements must not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.  

A clearly-stated rationale for any opinion offered should be provided and must not be based on the lack of evidence of a headache disorder in his service treatment records.

7.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine whether his hypertension is related to his military service.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's in-service and post-service health history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Following a review of the record, to include the Veteran's lay statements, the examiner should answer the following questions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension had its onset during, or it otherwise related to his military service?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, as well as the in-service blood pressure readings indicating prehypertension and stage one hypertension, such as the July 1977 reading of 124/80; the February 1981 reading of 130/80; the March 1982 reading of 130/90; and the September 1983 readings of 150/98 and 158/94.

The examiner's opinion must reflect consideration of the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject his reports, the examiner must provide a reason for doing so, and his lay statements must not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.  

A clearly-stated rationale for any opinion offered should be provided and must not be based on the lack of evidence of a hypertension diagnosis in his service treatment records.

8.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine whether his hallux valgus and hammer toe of the right second toe are related to his military service.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's in-service and post-service health history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Following a review of the record, to include the Veteran's lay statements, the examiner should answer the following questions:

Is it at least as likely as not (50 percent or greater probability) that hallux valgus and hammer toe of the right second toe had its onset during, or it otherwise related to his military service, to include wearing combat boots throughout active duty service?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology.  The examiner's opinion must reflect consideration of the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject his reports, the examiner must provide a reason for doing so, and his lay statements must not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.  

A clearly-stated rationale for any opinion offered should be provided and must not be based on the lack of evidence of hallux valgus and/or a hammer toe of the right second toe in his service treatment records.

9.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine whether any low back disorder(s) and/or bilateral hip disorder(s) are related to his military service or is secondary to his service-connected bilateral knee disabilities or left ankle disability.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's in-service and post-service health history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Following a review of the record, to include the Veteran's lay statements, the examiner should answer the following questions:

a) Clarify whether the Veteran suffers from any current low back disorder(s) and/or bilateral hip disorder(s).

b) If so, is it at least as likely as not (50 percent or greater probability) that any diagnosed low back disorder(s) and/or bilateral hip disorder(s) is related to the Veteran's military service, to include his in-service injuries to his bilateral knees and left ankle?

c) If not, is it at least as likely as not (a 50 percent or higher probability) that any diagnosed low back disorder(s) and/or bilateral hip disorder(s) was caused by his service-connected bilateral knee disabilities or left ankle disability?

d) If not, is it at least as likely as not (a 50 percent or higher probability) that any diagnosed low back disorder(s) and/or bilateral hip disorder(s) was aggravated (i.e., worsened beyond its natural progression) by his service-connected bilateral knee disabilities or left ankle disability?

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology.  The examiner's opinion must reflect consideration of the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject his reports, the examiner must provide a reason for doing so, and his lay statements must not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.  

A clearly-stated rationale for any opinion offered should be provided and must not be based on the lack of evidence of any diagnosed low back disorder(s) and/or bilateral hip disorder(s) in his service treatment records.

10.  Thereafter, and after any further development deemed necessary, the claims on appeal should be adjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


